Citation Nr: 1528347	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis of the left knee.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), depression and anxiety.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the increased rating claim for the Veteran's left knee is on appeal and in a June 2013 statement and an application for TDIU, the Veteran asserted he was unable to work, in part, due to his left knee disability.  Thus, the the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

Additional evidence, to include July 2014 VA treatment records from the James J. Peters VA Medical Center (VAMC) and the VA Hudson Valley Health Care System (HCS) were received subsequent to the most recent, May 2013, statement of the case.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, as the claim for an increased rating for the Veteran's left knee disability herein on appeal must be remanded for additional development based on the merits, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraines, has been raised by the record in a May 2011 application for benefits.  The issues of entitlement to service connection for a hip disability, a sleep disability, and possibly a right knee disability, have been raised in an April 2013 statement, and entitlement to a left hip disability and a right leg disability, have been raised in a May 2013 substantive appeal.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

Review of the May 2012 VA examination report reflects that the Veteran reported flare-ups which worsened with damp and cold weather and increased pain with walking.  However, the examiner did not address the level of additional impairment, if any, the flare-ups may have caused.  Further, the examiner did not address whether it was feasible to portray the additional impairment in terms of additional limitation in range of motion in degrees.  Thus, the Board finds that the May 2012 examination is not adequate.  Where VA provides the veteran with an examination in a claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner did not address the functional impact of the Veteran's reported flare-ups.  As such, remand is necessary.

In light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the James J. Peters VAMC located in Bronx, New York and the VA Hudson Valley HCS, located in Montrose, New York, in July 2014.  Thus, on remand, updated VA treatment records from the James J. Peters VAMC and the VA Hudson Valley HCS, to include all associate outpatient clinics, since July 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Additionally, as the Veteran's TDIU claim is partly reliant upon the evaluation for his service-connected left knee disability, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, the Board must defer deciding the TDIU claim pending the outcome of the claim concerning disability of the left knee, and initial adjudication by the RO.

Finally, the Veteran has submitted a timely September 2014 notice of disagreement with respect to the July 2014 rating decision which denied entitlement to service connection for an acquired psychiatric condition, claimed as PTSD, depression and anxiety.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the AOJ to direct that a statement of the case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the Veteran should be provided with a statement of the case for entitlement to service connection for an acquired psychiatric condition, claimed as PTSD, depression and anxiety.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the notice of disagreement received in September 2014, as to the July 2014 rating decision, which denied entitlement to service connection for an acquired psychiatric condition, claimed as PTSD, depression and anxiety.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from the James J. Peters VAMC and the VA Hudson Valley HCS, to include all associate outpatient clinics, since July 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for an appropriate examination to assess the nature and severity of his left knee disability.  The claims file, including a copy of this remand, must be provided to the examiner.  The examiner should be scheduled during a period of flare-up of the Veteran's left knee disability, if possible.  Any medically indicated tests should be conducted.  The examiner should specifically note whether the Veteran's reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion, in degrees.  If it is not feasible to make that determination, the examiner should explain why not and what information would be needed in order to make a determination.

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



